DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/26/2021 has been entered.  Claims 3-4 and 10-11 have been canceled.  Claims 1-2, 5-9 and 12 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 9 have been amended to recite, “wherein the plurality of filler particles are further divided into a plurality of first filler particles and a plurality of second filler particles, and the plurality of first filler particles are mixed with the plurality of second filler particles, wherein an average particle size of the first filler particles is between 5 µm and 6 µm, a content of the first filler particles is between 1wt% and 2wt%, an average particle size of the second filler particles is between 1.4 µm and 2 µm, and a content of the second filler particles is between 0.2wt% and 18wt%; wherein an absolute value of a difference between the average particle size of the first filler particles and the average particle size of the second filler particles is not less than 3 µm, wherein the content of the first filler particles is at least five times the content of the second filler particles, or the content of the second filler particles is at least nine times the content of the first filler particles, wherein the plurality of first filler particles and the plurality of second filler particles are mixed with each other and conform to a following condition: a particle size distribution curve obtained by a dynamic light scattering method (DLS) of a mixture mixed by the plurality of first filler particles and the plurality of second filler particles exhibiting a single-peak distribution
Claims 1-2, 5-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 recite, “a content of the plurality of filler particles is between 0.3wt% and 40wt%”, and also recite, “wherein the plurality of filler particles are further divided into a plurality of first filler particles and a plurality of second filler particles, and the plurality of first filler particles are mixed with the plurality of second filler particles, wherein…a content of the first filler particles is between 1wt% and 2wt%...and a content of the second filler particles is between 0.2wt% and 18wt%” (emphasis added); however, given that the sum of 1-2wt% and 0.2-18wt% does not equal 0.3-40wt% as the content of the plurality of filler particles based on the total weight of the matte layer, nor do the amounts add up to 100wt% based upon the total weight of the plurality of filler particles, it is unclear as to what basis the 1-2wt% and 0.2-18wt% refer particularly given that the sum thereof does not equate to the content of the plurality of filler particles already recited in the claims.  It is also noted that the limitation “wherein an absolute value of a difference between the average particle size of the first filler particles and the average particle size of the second filler particles is not less than 3 µm” appears to be redundant and/or raises uncertainty with regards to whether the average particle sizes for said absolute value difference is measured in the same manner as the recited average particle size ranges for the first and second filler particles given that the smallest possible average particle size of the first filler particles is 5µm based upon the recited/required range of 5-6µm and the largest possible average particle size of the second particles is 2µm based upon the recited/required range of 1-2µm, and thus an  absolute value of a difference therebetween would automatically be 3µm or more based upon the recited/required 
Claim Rejections - 35 USC § 103
Claims 1-2, 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peiffer (US2002/0071945) in view of Hashimoto (JP2008-143024, please refer to the machine translation for the below cited sections).  Peiffer discloses a biaxially oriented polyester film having at least one matt side and composed of at least one base layer (B) made from a thermoplastic polyester (reading upon the claimed “polyester resin base layer”), and at least one matt outer layer (A) which comprises at least 70% by weight of thermoplastic polyester (reading upon the claimed polyester resin matrix and claimed content in the claimed “matte layer formed on a side surface of the polyester resin base layer”) and an effective amount of from 1.0 to 10.0% by weight of a certain pigment system (reading upon the claimed plurality of filler particles and claimed content), based on the total weight of the matt outer layer (A) to achieve the desired mattness or degree of mattness (Entire document, particularly Abstract; Paragraphs 0024-0025).  Peiffer discloses that the matt outer layer (A) and the overall biaxially oriented film have characteristic optical properties suitable for packaging or for industrial applications, wherein the matt outer layer (A) has a gloss of less than 80 with less than 60 being particularly preferred, thereby reading upon the claimed gloss value of not more than 60% as recited in instant claims 5 and 12; and an average roughness Ra of 150-1000nm with 200-900nm being particularly preferred and reading upon the claimed Ra as recited in instant claim 5 (Abstract; Paragraph 0075, and Table 1).  Peiffer discloses that the film has a comparatively high transparency and a haze of less than 50, overlapping the claimed haze value range, with a specific data point at 41 .  
Peiffer discloses that typical pigment systems advantageous for the degree of mattness of the film are inorganic and/or organic particles such as those disclosed in Paragraph 0026, wherein it is possible to select mixtures of two or more different particle systems or mixtures of particle systems of the same chemical makeup but of different particle size to be incorporated into the matt outer layer (A) to achieve the desired low gloss and desired degree of mattness (Paragraphs 0024-0028), and more particularly, to achieve a very high degree of mattness, i.e. very low gloss, and good ease of production, the outer layer (A) comprises a pigment system in which the median diameter or d50 value of the pigment grains is in the range of 2.0 to 8.0µm and in which the pigment grain diameter scattering expressed in terms of SPAN 98, is less than or equal to 1.9 (Paragraph 0030), and given the graphs as shown in Figs. 2-3, Peiffer provides a clear teaching and/or suggestion that the particle size distribution of the particle system and mixture of two or more different particle systems has a single-peak distribution as in the claimed invention, with narrow scattering such that average particle size ranges as recited in instant claims 1 and 9 for the first and second filler particles would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the particle size distribution properties disclosed by Peiffer, e.g. a first particle system having a d50 of 5µm and a second particle system having a d50 of 2µm would meet the average particle size 
In terms of the at least 70% by weight of thermoplastic polyester of the matt outer layer (A), Peiffer discloses that the polyester of the matt outer layer (A) may be a mixture of polyester polymers or copolymers that may be selected from the thermoplastic polyesters disclosed with regards to the base layer (B) (Paragraphs 0019-0022 and 0024); and that the matt outer layer (A) may also further comprise another optional polyester copolymer component I in a content of up to 30% by weight, with various examples comprising a matt outer layer (A) containing a thermoplastic polyethylene terephthalate resin having a standard viscosity (SV) in dichloroacetic acid, e.g. SV (DCA), of 800, which provides a calculated intrinsic viscosity (IV) of about 0.62 based upon the equation disclosed by Peiffer at Paragraph 0082, thereby reading upon and/or suggesting the claimed “polyester resin matrix” including the intrinsic viscosity and content thereof as recited in 
However, it is first noted that Peiffer does not limit the viscosity of the polyester resins utilized in the matt outer layer (A) and given that commercially available polyethylene terephthalate resins suitable for producing biaxially oriented films are known to have a SV of between 500 and 1200 (as already established on the record), thereby suggesting an intrinsic viscosity of 0.9dL/g as instantly claimed given that the instant claims nor the specification clearly recite the basis for determining the claimed intrinsic viscosity range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any commercially available polyethylene terephthalate in admixture with the polyester utilized by Peiffer in the examples and/or to provide the additional polyester copolymer I with an intrinsic viscosity similar to that of known polyesters utilized in similar applications reading upon and/or suggesting an intrinsic viscosity and content for the polyester resin filler as 
Hence, it would have been obvious to one having ordinary skill in the art to utilize the polyesters taught by Hashimoto in the film taught by Peiffer and/or to utilize similar intrinsic viscosities for the polyesters in the invention taught by Peiffer as taught by Hashimoto in order to provide a stable extruded state and even film thickness as taught by Hashimoto thereby rendering the claimed invention as recited in instant claims 1 and 9 obvious over the teachings of Peiffer in view of Hashimoto given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie
With regards to instant claim 2, Peiffer discloses that the matt outer layer (A) may have a thickness generally in the range from 0.1 to 5.0µm and that the total thickness of the film may vary from 3 to 350µm, preferably 5 to 250µm, with the base layer (B) preferably making up from 5 to 97% of the total thickness (Paragraphs 0049-0050), thereby reading upon and/or rendering obvious the claimed thickness ranges, wherein Peiffer specifically discloses example films having a matt outer layer thickness and a polyester resin base layer thickness within the claimed ranges (Table 2).  Hence, the invention as recited in instant claim 2 would have been obvious over the teachings of Peiffer in view of Hashimoto.
With regards to instant claims 5 and 12, as discussed in detail above, Peiffer discloses an average roughness (Ra) of a side surface of the matt outer layer opposite the polyester resin base layer as instantly claimed as well as a gloss value of the biaxially oriented polyester film as instantly claimed and hence the invention as recited in instant claims 5 and 12 would have been obvious over the teachings of Peiffer in view of Hashimoto.
With regards to instant claim 6, both Peiffer and Hashimoto disclose that the polyesters for use in the film are all polymers prepared by a condensation reaction between a dibasic acid and a diol (Peiffer: Paragraphs 0019-0022, 0024, 0032-0038; Hashimoto: Paragraphs 0012, 0020-0056, 0064; Examples); and also disclose materials for the inorganic filler particles and combinations thereof reading upon the claimed materials for the first and second filler particles (Peiffer: Paragraph 0026; Hashimoto: 0083) such that the selection of any of the disclosed filler materials for the mixture of particle systems as taught by Peiffer would have been obvious to one having ordinary skill in the art thereby rendering instant claim 6 obvious over the teachings of Peiffer in view of Hashimoto given that it is prima facie
With regards to instant claim 7, Peiffer discloses that at least 90% by weight of the base layer (B) is preferably composed of thermoplastic polyester (Paragraph 0019) and that the base layer (B) may also comprise conventional additives and filler particles as disclosed in Paragraphs 0044-0045, preferably only those introduced via the regrind, and given that Peiffer discloses that the matt outer layer (A) is “comparatively highly filled” (Paragraph 0028), with examples comprising 3wt% filler particles in the matt outer layer (A), 0wt% in a base layer (B) and 0.1575wt% filler particles in an outer layer (C) such that layer (C) alone and/or layers (B) and (C) combined read upon the claimed polyester resin base layer having a content of filler particles of not more than 20% of the weight percent concentration of the plurality of filler particles in the matte layer, the claimed invention as recited in instant claim 7 would have been obvious over the teachings of Peiffer in view of Hashimoto.
With regards to instant claim 8, in addition to the above teachings of Peiffer in view of Hashimoto, particularly with regards to the surface roughness Ra and gloss values of the matte surface as disclosed by Peiffer, it is further noted that Peiffer discloses examples, see Table 3, wherein a ratio of the surface roughness of the matte surface to the surface roughness of the opposite surface of the film reading upon the claimed “flat surface” is not less than 1.5 and a ratio of the gloss value of the matte surface to the gloss value of the opposite surface of the film or “flat surface” is not more than 0.85 as instantly claimed, thereby rendering the claimed invention as recited in instant claim 8 obvious over the teachings of Peiffer in view of Hashimoto, wherein it is again noted that layer (C) alone or combined with layer (B) may read upon the claimed polyester resin base layer and/or given that Peiffer also discloses that outer layer (C) is optional although the three layer structure is preferred (Abstract; Paragraph 0047; Claims).
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 10/26/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 15, 2022